Citation Nr: 0703690	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  96-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to an increased evaluation for shell fragment 
wounds of the left thigh, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1993.  His awards and decorations include the Southwest Asia 
Service and Kuwait Liberation Medals.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from July 1995.  
In addition to the VARO in Waco, Texas, other development of 
the record was apparently undertaken by VARO's in Nashville, 
Tennessee and Jackson, Mississippi.

A hearing was held in October 2000, in Waco, Texas, before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript (T.) is on file.

In March 2001, the Board denied entitlement to service 
connection for undiagnosed illnesses manifested by nerve 
problems including anxiety, stress, depression, night 
sweating and memory loss, fatigue, and skin rash.  An 
increased evaluation was granted for service-connected 
diabetes mellitus from 20 to 40 percent disabling.  The Board 
remanded the remaining issues of entitlement to service 
connection for headaches as a chronic disability resulting 
from an undiagnosed illness and entitlement to service 
connection for migraine headaches, dysthymic disorder, 
chronic fatigue syndrome, eczema and psoriasis and 
entitlement to an increased evaluation for shell fragment 
wounds of the left thigh to the RO for additional 
development.  In June 2003, the Board again remanded these 
claims for further development and consideration.  

In July 2004 and January 2006 decisions, the RO granted 
service connection for migraine headaches, major depressive 
disorder, claimed as dysthymic disorder, eczema and 
psoriasis.  Therefore, the only issues that remain for 
appellate consideration are set forth on the cover page of 
this decision.


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's headaches have not been ascribed to a 
clinical diagnosis; he is already in receipt of service 
connection for migraine headaches on a direct basis.

3.  There is no competent evidence that the veteran had 
chronic fatigue syndrome in service or that the veteran 
currently has chronic fatigue syndrome related to service.

4.  The veteran's residuals of a shell fragment wound to the 
left thigh are productive of no more than moderate 
disability.  The shell fragment wound injury results in a 
small, well-healed scar which is nontender and does not limit 
functioning.


CONCLUSIONS OF LAW

1.  Headaches are not due to or the result of an undiagnosed 
illness in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 1137, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2006).

3.  The criteria for a higher evaluation for residuals of a 
shell fragment wound of the left thigh are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.40, 4.73, Diagnostic Code 5314, 4.118, 
Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will be responsible to obtain and which evidence 
he is responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as the original decisions were made 
prior to the enactment of this legislation.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The Board concludes that the RO letters sent in June 2001 and 
July 2003 adequately informed the veteran of the information 
and evidence needed to substantiate his claims for service 
connection and an increased rating, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claims.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claims, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was 
told to submit evidence he had in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  Several VA examinations were obtained.   

The veteran was provided notice of the type of evidence 
necessary to establish the degree of disability or effective 
date for the service connection claims or the effective date 
for the increased rating claim on a supplemental statement of 
the case issued in May 2006.  Regardless of the adequacy of 
this notice, as the veteran's claims are denied, no analysis 
of the severity of the service connection claims will be 
needed, and there will be no effective date assigned; and as 
such, there can be no possibility of any prejudice to the 
claimant.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Analysis

The veteran sustained a shrapnel wound to the left anterior 
thigh in service in training when a machine gun exploded in 
December 1990.  The veteran complained of headaches in 
service on several occasions in 1992.  In October 1992, the 
veteran complained of lethargy and was diagnosed with 
diabetes mellitus.  He continued to have complaints of lack 
of energy and his insulin dosage was adjusted.  

The veteran was awarded service connection for a shrapnel 
wound to the left anterior thigh, and a 10 percent evaluation 
was awarded from separation from service.  

A VA general medical examination was conducted in June 1993.  
There was no diagnosis relative to headaches or chronic 
fatigue syndrome.  A VA muscles examination was conducted in 
June 1993.  The scar of the left anteromedial thigh was 
measured as 1.0 cm by 0.5 cm.  The scar had no adhesions, 
tendon, muscle or bone damage.  There was no tissue loss.  
There was no evidence of pain or muscle hernia.  Strength of 
leg flexion and extension was 5/5, right, and 3/3 left.  The 
diagnosis was status post gunshot wound of the left anterior 
thigh with retained fragments.  There was no atrophy of the 
quadriceps, but relative weakness of the left quadriceps.  
There were retained metal fragments.  

VA treatment notes dated in June 1994 reveal that the veteran 
complained of chronic fatigue, and a diagnosis of chronic 
fatigue was rendered.  

A VA general medical examination was conducted in September 
1994.  As pertinent here, the veteran complained of general 
fatigue and aches and pains in the legs.  Examination noted a 
small 0.5 cm in diameter, well healed scar in the left thigh.  
There was no disfiguration or tenderness.  There were mild 
aches and pains in the knees and hip without impaired range 
of motion.  There was no diagnosis relative to chronic 
fatigue syndrome.  

A September 1994 VA psychiatric examination shows that the 
veteran had been depressed ever since 1992; he had never had 
treatment nor taken any medication.  He admitted to low 
energy level and insisted that he had an extreme degree of 
fatigue that is chronic fatigue.  He slept poorly.  The 
diagnosis was dysthymic disorder.

In July 1998, the veteran requested an increased rating for 
his service-connected left thigh disability.  

An October 1998 VA general medical examination shows the 
veteran was in the Persian Gulf War but he was not sick while 
he was over there.  Within a year after he came back from the 
Persian Gulf he developed diabetes.  It was noted that he had 
been on large doses of insulin and had been gradually 
increasing the dose.  He was on about 30 units of NPH in the 
morning, along with 20 units of regular, and 35 of NPH and 30 
of regular in the evening, depending on his sliding scale or 
blood sugar levels.  

It was noted that the veteran felt tired all of the time with 
some tingling in the hands, particularly in the left hand.  
He developed fatigue.  He had sleep disturbance which was 
connected with his chronic fatigue syndrome.  He did not 
think he was depressed.  He worked in a sedentary job.  
Following an objective examination pertinent diagnoses were 
diabetes mellitus with some neuropathy in the hands and 
psoriasis.  

A VA muscles examination was conducted in October 1998.  A 
1.4 centimeter by 0.3 centimeter scar of the left thigh was 
noted.  The scar was found to be inconsequential and hard to 
see.  There were no adhesions; tendon, bone, joint, nerve or 
blood vessel damage; or muscle hernia.  The veteran's muscle 
strength was excellent.  There was no limitation of motion or 
function due to the scar.  The diagnosis was status post 
shrapnel wound of the left anterior thigh with a metal 
fragment remaining in the thigh.  The examiner stated that he 
could find no residual disability relating to the injury.  

An April 1999 VA peripheral nerve examination shows the 
veteran complained more lately that his insulin dose had to 
be raised.  He was currently employed as an electronic 
technician.  Following a neurological examination, it was 
noted in summary that the veteran was an insulin-dependent 
diabetic with remarkably little neurological deficits.  
Electromyogram/nerve conduction studies of April 1999 showed 
no evidence of neuropathy of the upper or lower extremities.

An April 1999 VA genitourinary examination revealed that the 
veteran had a strong resentment for the medical profession 
and was apparently angry with the VA examiner while the 
examiner was trying to get questions about the Persian Gulf 
War.  The veteran complained of chronic fatigue syndrome 
since 1993 which was worsening.  He noted that he had trouble 
sleeping.  The extremities were normal.  It was indicated 
that he had some neuropathy of his feet and toes from the 
diabetes.  Impression revealed chronic fatigue syndrome.  
Also noted was diabetes with some neuropathy of the feet.  

In October 2000, the veteran attended a Travel Board hearing 
at the RO before the Veterans Law Judge who is rendering the 
determination in this case.  A copy of the hearing transcript 
is on file.  The veteran noted first experiencing symptoms 
related to conditions of headaches, dysthymic disorder and 
chronic fatigue syndrome after he came back from the Persian 
Gulf War in early 1992.  T-2.  He noted that he was currently 
being treated at the Fort Worth VA Medical Clinic and was 
using 55 units of NPH and 20 to 25 regular consisting of two 
shots a day, morning and afternoon.  T-5.  He noted that his 
restrictions included seeing a dietitian.  T-5.  His doctor 
told him not to work too much or for too many hours during a 
day.  T-5.  He noted that he was not really placed on 
restrictions or not allowed to do anything because of his 
diabetes.  T-6.  He noted that basically, the doctors had not 
given him any answers as to why he felt fatigued nor had 
anyone told him that he had chronic fatigue syndrome.  T-8.  
Moreover, the veteran complained of pain and limited flexion 
of the left knee associated with service-connected shell 
fragment wounds of the left thigh.  T-10. 

A May 2002 VA treatment record shows complaints of headaches 
and a diagnosis including headaches of unknown etiology, most 
likely sinus related.

A VA general medical examination was conducted in December 
2005.  The examiner stated that the veteran's current 
migraine headaches were more likely than not to be the same 
condition diagnosed in service.  The examiner also stated 
that no diagnosis or treatment of chronic fatigue syndrome 
was made in the service medical records or while attending 
the VA clinic, and the typical accompanying symptoms of 
chronic fatigue syndrome, myalgia and joint pain, had never 
been recorded, nor had significant debilitation (greater than 
50 percent), either now or in the past, been demonstrated to 
fulfill the diagnosis of chronic fatigue syndrome.  The 
examiner also stated that guidelines for evaluating Persian 
Gulf veterans were utilized but there was no evidence of any 
undiagnosed illness.

A VA muscles examination was conducted in December 2005.  The 
veteran complained of chronic daily pain.  He also noted that 
it was difficult to sit with his knees bent for long periods 
of time.  He also complained of aggravation of the pain with 
flexion of the left leg, increased walking, or increased 
sitting.  The veteran denied any muscle atrophy or cramps.  
Physical examination noted a very small pinpoint scar of the 
left inner thigh which was well healed, had good texture and 
good adherence, and had no keloid formation, elevation or 
depression.  No muscle damage, atrophy or spasms were 
observed.  Active range of motion did not produce any 
weakness, fatigue or incoordination.  Sensation to pinprick 
and strength were good.  A left femur X-ray study revealed a 
small metallic foreign body.  The diagnosis was status post 
shrapnel injury to the left inner thigh with chronic pains, 
but no weakness, fatigue, or incoordination; just chronic 
pain with certain movements, such as sitting or walking too 
long.  The examiner also noted that X-rays confirmed that 
shrapnel was still in place.

1.  Service Connection Claims

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b). 

The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  38 C.F.R. § 3.317(d).  

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-10 (July 6, 2000), and 66 
Fed. Reg. 58784-85 (Nov. 23, 2001).

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended, to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the veteran.  
VA cannot, however, apply the revised criteria before their 
effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In any 
event, in this case, the new version of the regulation is 
facially more favorable to the veteran because it more 
broadly defines a qualifying chronic disability, and provides 
additional avenues to ease some evidentiary burdens in this 
case, infra.  Because it is now easier to establish service 
connection for an "undiagnosed illness," no further action on 
this question is necessary or warranted in this case, and no 
prejudice to the veteran results from the Board's 
consideration of the new regulation.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined as 
either: (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as: Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)- (4); and 
(a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said: "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" in 
the sense that: (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non- 
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).

Even after the consideration afforded above, however, 
compensation will not be paid if: (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) there is affirmative evidence that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

a.  Headaches 

The veteran seeks service connection for headaches resulting 
from an undiagnosed illness due to serving in the Southwest 
Asia theater of operations during the Persian Gulf War.  A VA 
examiner has attributed the veteran's headaches to a known 
diagnosis, migraine headaches, and he has been awarded 
service connection for the condition on a direct basis .  He 
will therefore, be compensated for all manifestations of his 
headaches.  

However, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
because service connection is specifically not warranted when 
the claimed condition is attributed to a supervening 
condition, the claim for service connection for headaches due 
to an undiagnosed illness must be denied.  For these reasons, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  Thus, the appeal is denied. 

b.  Chronic Fatigue Syndrome 

The Board, in its March 2001 decision, found that the 
veteran's fatigue was attributed to his chronic fatigue 
syndrome and denied service connection based on an 
undiagnosed illness contracted while serving in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Board remanded the claim of service connection for chronic 
fatigue syndrome for further development and condition.  

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Although the VA examination and 
treatment reports show a diagnosis of chronic fatigue 
syndrome, the Board finds that these reports are of little 
probative value.  It is not as detailed or thorough as the 
December  2005 VA general medical examination which found 
that the veteran does not have chronic fatigue syndrome or 
any undiagnosed illness.  The VA reports to the contrary do 
not reflect the extensive work-up that accompanied the 
December 2005 general medical examination and these reports 
did not have access to the veteran's entire claims file.  
Prejean v. West, 13 Vet. App. 444 (2000).

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the December 2005 VA general 
medical examination discussed above to be more probative.  
This physician reviewed the veteran's medical records, and 
the opinion is more consistent with the documentary record.  
Since the other reports to the contrary failed to completely 
address the veteran's history, the Board finds the resulting 
medical opinion must be afforded less probative weight than 
the opinions of the other VA physicians.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The Board is mindful that the veteran believes that he 
developed chronic fatigue syndrome, during his active 
service, however, the weight of the objective medical 
evidence shows otherwise.  The veteran's unsubstantiated 
opinions and statements asserting he currently has chronic 
fatigue syndrome related to his military service are not 
competent evidence in this case.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, the Board must conclude there is no competent 
evidence the veteran has any chronic fatigue syndrome due to 
his Persian Gulf War service  under the provisions of 38 
C.F.R. 3.317 or on a direct basis.  See Pond, supra.  For 
these reasons, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  Thus, the appeal is denied. 

The Board notes that it previously denied the veteran's claim 
for service connection for fatigue on the basis that it was 
due to chronic fatigue syndrome, a diagnosed illness, and, 
therefore, could not be service connected as an undiagnosed 
illness.  However, the Board also notes that although the 
2005 examiner found no chronic fatigue syndrome, he also 
noted that considering the guidelines, there was no evidence 
of an undiagnosed illness.  Thus, the claim is denied on any 
basis.



2.  Increased Rating Claim 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The residuals of this condition have been evaluated as 10 
percent disabling under Diagnostic Code 5314 of the Rating 
Schedule.  This diagnostic code is applicable to rating 
impairment of Muscle Group XIV.  Injuries to Muscle Group XIV 
affecting impairment of function, involve: extension of the 
knee, simultaneous flexion of the hip and knee, tension of 
the fascia lata and iliotibial band acting with Group XVII in 
postural support of the body, acting with hamstrings in 
synchronizing the hip and knee.  38 C.F.R. § 4.73, Diagnostic 
Code 5314.  Under that diagnostic code, a 0 percent 
evaluation is warranted for slight injury to Muscle Group 
XIV, a 10 percent evaluation requires a moderate injury to 
Muscle Group XIV, a 20 percent evaluation requires moderately 
severe injury to Muscle Group XIV and a 30 percent evaluation 
is warranted for severe injury to Muscle Group XIV.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In this case, a higher rating requires evidence of moderately 
severe disability.  In describing the muscle injuries which 
would be considered moderately severe, the regulation 
provides three factors for consideration, the type of injury; 
the history and complaints; and the objective findings.  The 
objective evidence indicates no loss of deep fascia, muscle 
substance, or normal resistance.  Some loss of muscle 
strength and complaints of pain have been demonstrated.  The 
Board has concluded there is no evidence of record which 
supports a finding of a moderately severe injury.

Upon review of the evidence of record, the Board finds that 
the veteran's service-connected residuals of a shell fragment 
wound to the left anterior thigh are best classified as 
resulting in a moderate muscle injury.  In this respect, by 
way of history, the injury did not result in any cardinal 
signs or symptoms of muscle disability, including severe loss 
of muscle strength.  

Objectively, the left leg shell fragment wound resulted in 
the formation of a scar.  The scar, however, is not shown to 
result in underlying tissue loss, muscle or nerve damage, or 
impairment of function.  The most recent examination showed 
no weakness, fatigue or incoordination.  As such, the Board 
finds that the service-connected residuals of the shell 
fragment wound to the left thigh are appropriately 
characterized as no more than moderate, and accordingly, 
pursuant to Diagnostic Code 5314, do not warrant an increased 
evaluation.

The Board has also considered whether compensable evaluations 
are warranted when evaluating the residuals under the 
diagnostic criteria for evaluating scars.  Objectively, the 
shell fragment wounds resulted in a scar on the left thigh.  
However, the scar is not shown to be deep or result in 
underlying tissue damage.  In addition, the scar is roughly 
1/2 centimeter in size, is not unstable or ulcerated, does 
not result in limitation of motion of the affected part, and 
is not tender or painful upon objective examination.  
Accordingly, a compensable evaluation is not warranted on the 
basis of the rating criteria for evaluating scars.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2001 prior to August 
2002)(2006 as of August 2002).  Moreover, a rating in excess 
of 10 percent is not warranted under the codes pertaining to 
musculoskeletal system, specifically pertaining to the leg.  
There is no evidence that his service-connected disability is 
analogous to impairment of the tibia and fibula which consist 
of nonunion or malunion.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5262.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to an increased rating for service-connected 
residuals of shell fragment wounds of the left thigh is 
denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


